DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7, in the reply filed on 03/22/22 is acknowledged.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 10,580,968 B1 in view of Wang et al. US 2021/0083090 A1.
Regarding claims 1-6, Yi discloses:
A magnetic tunnel junction (MTJ) device (Figs. 1 and 2), comprising:
at least one magnetic tunnel junction element (150) disposed on a dielectric layer (122), wherein a corresponding metal line (125) disposed in the dielectric layer contacting to the magnetic tunnel junction element;
silicon nitride spacers (162) disposed on sidewalls of the magnetic tunnel junction element; and
spacers (169) disposed on sidewalls of the silicon nitride spacers, wherein at least one of the spacers comprises a top part covering a part of a top surface of the magnetic tunnel junction element.
Yi does not disclose:
tantalum containing spacers (138/140) (para 0039).
Wang discloses a publication from a similar field of endeavor in which:

It would have been obvious to one skilled in the art to employ tantalum an alternative spacer material, shown by Wang, as the material for the spacer (169) of Yi as an equivalent optional material used to meet the etch rate criteria taught by Yi in column 7 lines 1-12, thereby improving the electrical connection with the MRAM by reducing potential shorting. 
(claim 2) para 0039.
(claim 3) a metal plug (182).
(claim 4) an oxide layer (140 col 5 lines 56-64).
(claim 5) a first dielectric material (180).
(claim 6) a MRAM area (110a), a logic area (110b), a first metal plug (185).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi/Wang, as applied to claim 6 above, in view of Huang et al. US 2001/0001742.
Regarding claim 7, Yi/Wang do not disclose:
the metal plug (182) and a second metal plug (1852) contacting the magnetic tunneling junction and the first metal plug (1851) respectively.
Yi/Wang do not disclose:
a second dielectric material covering the first dielectric material and the magnetic tunneling junction element; and the metal plug and a second metal plug disposed in the second dielectric material.
Huang discloses a publication from a similar field of endeavor in which:
a dual damascene structure (218) formed in a first dielectric layer (206) and a second dielectric layer (210) (Fig. 2G).
It would have been obvious to one skilled in the art to form the metal plug, the second metal plug and the first metal plug of Yi/Wang using the dual damascene structure employing a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.